DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Support member in claims 1-16
Heating member in claims 1-16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Heating member is element 1400 as recited in [0050] and can be lamp resistance heating type or hot wire
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1-16 recites a controller and in the specification the controller is clarified as element 1500. It is noted that the claims recite that the controller performs various steps. The broadest reasonable interpretation of the limitations describing the controller only require that the structure be capable of performing the limitations such as valves and/or switches can be manipulated to an operator to perform the claimed steps by the controller. It is suggested that the controller is “configured to” as it can be either process controller or valves/ switches that can be manually manipulated to perform the steps recited in the present invention.

Double Patenting
Claims 1, 2, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of co-pending Application No. 16/158,728 (reference application). Although the claims at issue are not identical, they are not patentably the scope of the present invention is fully encompassed by the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1:	The reference application claims a support member, treatment liquid nozzle, and a processor (controller) see claim 1 and claim 3 of the reference application claims a heating member.
	Regarding claim 2: See claim 4 of the reference application which recites that the processor controls the heating member.
	Regarding claim 15: See claim 5 of the reference application which recites that the heating member is a lamp mounted on the support member. Claim 9 of the reference application recites that the treatment liquid is phosphoric acid.

Claims 3-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/158,728 in view of Jang (US 2016/0021702). 
This is a provisional nonstatutory double patenting rejection.
The claims of the reference application were discussed above. The reference application fails to claim:

Regarding claim 3: The substrate treating apparatus of claim 2, wherein the controller controls the 15heating member such that a temperature in the lower-temperature heating is 1/2 lower than a temperature in the higher-temperature heating.  
 claim 4: The substrate treating apparatus of claim 2, wherein the controller controls the heating member to perform the higher-temperature heating after the lower-temperature heating.  

Regarding claim 5: The substrate treating apparatus of claim 2, wherein the controller controls the heating member such that, when at least two sections in which the higher-temperature heating is 18 DOCS 122296-048CT1/4209725 1Attorney Docket No. 122296-048CT1 performed appear, the at least two sections in which the higher-temperature heating is performed have equal durations.  

Regarding claim 6: The substrate treating apparatus of claim 2, wherein the controller controls the 5heating member such that, when at least two sections in which the higher-temperature heating is performed appear, the at least two sections in which the higher-temperature heating is performed have durations different from each other.  

Regarding claim 7: The substrate treating apparatus of claim 2, wherein the controller controls the 10heating member such that, when at least two sections in which the lower-temperature heating is performed appear, the at least two sections in which the lower-temperature is performed have equal durations.  

Regarding claim 8: The substrate treating apparatus of claim 2, wherein the controller controls the 15heating member such that, when at least two sections in which the lower-temperature heating is performed appear, the at least two sections in which the lower-temperature heating is performed have durations different from each other.  

Regarding claim 9: The substrate treating apparatus of claim 2, wherein the controller controls the 20heating member such that a section in which the higher-temperature heating is performed has a duration equal to a duration of a section in which the lower-temperature heating is performed.  

Regarding claim 10: The substrate treating apparatus of claim 2, wherein the controller controls the heating member such that the temperature in the lower-temperature heating includes a first 

Regarding claim 11: The substrate treating apparatus of claim 10, wherein the controller controls the heating member such that a difference between the first and second temperatures in the lower- temperature heating is formed to be less than a difference between the first temperature in the lower-temperature heating and the temperature in the higher-temperature heating.  

Regarding claim 12: The substrate treating apparatus of claim 2, wherein the controller controls the heating member such that the temperature in the higher-temperature heating includes a first temperature in the higher-temperature heating, and a second temperature, which is lower than the first temperature in the higher-temperature heating, in the higher-temperature heating.  

Regarding claim 13:The substrate treating apparatus of claim 12, wherein the controller controls the heating member such that a difference between the first and second temperatures in the higher- temperature heating is formed to be less than a difference between the second temperature in the higher-temperature heating and the temperature in the lower-temperature heating.  

	The prior art of Jang teaches an apparatus for treating substrate. See the abstract where the controller controls a plurality of heaters installed in a plurality of zones of the support unit 200 (see chuck stage 210).  The controller 280 of Jang controls the plurality of heaters by a first mode and controls the plurality of heaters by a second mode different from the first mode after the plurality of zones reach the target temperature. See also [0077] – [0081] and the claims of Jang et al. The controller of Jang performs the steps recited in claims 3-14. The motivation to modify the controller of the reference application with the controller of Jang and its recited to control the heater such that the duration and the temperature of the sections (zones) of heating are controlled by Jang. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the controller of the reference application with the 

Regarding claim 16:  The reference application fails to teach transmissive plate to shield an upper portion of the receiving space and transmit the light, and wherein the controller controls the lamp, the support member, and the treatment liquid nozzle, such that a temperature in the lower-temperature heating is 1/2 lower than a temperature 21 DOCS 122296-048CT1/4209725 1Attorney Docket No. 122296-048CT1in the higher-temperature heating, and a rotation speed of the substrate supported to the support member is slower in a section in which the higher-temperature heating is performed rather than a section in which the lower-temperature heating is performed.  
See Jang teaches quartz window 220 the window is formed of a transparent material. The motivation to modify the support member of the reference application with a transmissive plate (quartz window 220) that protects a heater 252 of the heating unit 250. See Fig. 5 of Jang with a quartz window 220 and the reflection plate 260 see [0074] and [0075] of Jang. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the present invention with the transmissive plate as suggested by Jang.
The prior art of Jang teaches an apparatus for treating substrate. See the abstract where the controller controls a plurality of heaters installed in a plurality of zones of the support unit 200 (see chuck stage 210).  The controller 280 of Jang controls the plurality of heaters by a first mode and controls the plurality of heaters by a second mode different from the first mode after the plurality of zones reach the target temperature. See also [0077] –[0081] and the claims of Jang et al. The controller of Jang performs the steps recited in claims 3-14. The motivation to modify the controller of the reference application with the controller of Jang and its recited to control the heater such that the duration and the temperature of the sections (zones) of heating are controlled by Jang. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the controller of the reference application with the controller of Jang as its teachings suggest to control the heater such that the duration and the temperature of the sections (zones) of heating.

 
14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/158,728 in view of Ota et al (US 2017/0287769).

This is a provisional nonstatutory double patenting rejection.
The claims of the reference application were discussed above. The reference application fails to claim the substrate treating apparatus of claim 2, wherein the controller further controls the support member, and 20 DOCS 122296-048CT1/4209725 1Attorney Docket No. 122296-048CT1 wherein the controller controls the heating member and the support member such that a rotation speed of the substrate supported to the support member is slower in a section in which the higher-temperature heating is performed rather than a section in which the lower-temperature heating is performed.

The prior art of Ota et al teaches a substrate processing apparatus with a controller 3 see [0013] where a controller controls a substrate rotation unit, heating unit, and supply of processing fluids. See Figs. 2 and 4 which illustrate the substrate heater 6 and controller 3. The motivation to modify the apparatus of the reference application with the controller of Ota et al which expands control of the apparatus by controlling the rotation unit, heating unit, and the supply of processing fluids with the controller 3 of Ota et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the reference application with the controller of Ota et al which expands control of the apparatus by controlling the rotation unit, heating unit, and the supply of processing fluids with the controller 3 of Ota et al.

 
 
 
 
 
 
 
 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2016/0021702).
Regarding claim 1:	The prior art of Jang teaches a support member, 200 (chuck stage 210) treatment liquid nozzle 300 see [0060] – [0070], a heating member 250 (heater 252) and a controller 280 of Jang.

Regarding claim 2: See the prior art of Jang where the controller 280 controls the heating member. See also [0077] – [0081] and the claims of Jang et al. The controller of Jang performs the steps

Regarding claim 15: See Jang teaches the heating member is a lamp (lamps 252a-252c see [0073] mounted on the support member 200. See Jang teaches that the treatment liquid is phosphoric acid in [0062] and [0064].

Regarding claim 16:  See Jang teaches quartz window 220 the window is formed of a transparent material that protects a heater 252 of the heating unit 250. See Fig. 5 of Jang with a quartz window 220 and the reflection plate 260 see [0074] and [0075] of Jang.
 claim 3: The substrate treating apparatus of claim 2, wherein the controller 280 controls the 15heating member such that a temperature in the lower-temperature heating is 1/2 lower than a temperature in the higher-temperature heating.  

Regarding claim 4: The substrate treating apparatus of claim 2, wherein the controller 280 controls the heating member to perform the higher-temperature heating after the lower-temperature heating.  

Regarding claim 5: The substrate treating apparatus of claim 2, wherein the controller 280 controls the heating member such that, when at least two sections in which the higher-temperature heating is 18 DOCS 122296-048CT1/4209725 1Attorney Docket No. 122296-048CT1 performed appear, the at least two sections in which the higher-temperature heating is performed have equal durations.  

Regarding claim 6: The substrate treating apparatus of claim 2, wherein the controller 280 controls the 5heating member such that, when at least two sections in which the higher-temperature heating is performed appear, the at least two sections in which the higher-temperature heating is performed have durations different from each other.  

Regarding claim 7: The substrate treating apparatus of claim 2, wherein the controller 280 controls the 10heating member such that, when at least two sections ( zones) in which the lower-temperature heating is performed appear, the at least two sections in which the lower-temperature is performed have equal durations.  

Regarding claim 8: The substrate treating apparatus of claim 2, wherein the controller 280 controls the 15heating member such that, when at least two sections in which the lower-temperature heating is performed appear, the at least two sections in which the lower-temperature heating is performed have durations different from each other.  

Regarding claim 9: The substrate treating apparatus of claim 2, wherein the controller 280 controls the 20heating member such that a section in which the higher-temperature heating is 

Regarding claim 10: The substrate treating apparatus of claim 2, wherein the controller 280  controls the heating member such that the temperature in the lower-temperature heating includes a first temperature in the lower-temperature heating, and a second temperature, which is lower than the first temperature in the lower-temperature heating, in the lower-temperature heating.  

Regarding claim 11: The substrate treating apparatus of claim 10, wherein the controller 280 controls the heating member such that a difference between the first and second temperatures in the lower- temperature heating is formed to be less than a difference between the first temperature in the lower-temperature heating and the temperature in the higher-temperature heating.  

Regarding claim 12: The substrate treating apparatus of claim 2, wherein the controller 280 controls the heating member such that the temperature in the higher-temperature heating includes a first temperature in the higher-temperature heating, and a second temperature, which is lower than the first temperature in the higher-temperature heating, in the higher-temperature heating.  

Regarding claim 13:The substrate treating apparatus of claim 12, wherein the controller 280 controls the heating member such that a difference between the first and second temperatures in the higher- temperature heating is formed to be less than a difference between the second temperature in the higher-temperature heating and the temperature in the lower-temperature heating.  

The prior art of Jang teaches a controller controls a plurality of heaters installed in a plurality of zones of the support unit 200 (see chuck stage 210).  The controller 280 of Jang controls the plurality of heaters by a first mode and controls the plurality of heaters by a second mode different from the first mode after the plurality of zones reach the target temperature. See also the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2016/0021702) in view of Ota et al (US 2017/0287769).

The prior art of Jang were discussed above. Jang fails to teach the controller further controls the support member, and 20 DOCS 122296-048CT1/4209725 1Attorney Docket No. 122296-048CT1wherein the controller controls the heating member and the support member such that a rotation speed of the substrate supported to the support member is slower in a section in which the higher-temperature heating is performed rather than a section in which the lower-temperature heating is performed. The prior art of Ota et al teaches a substrate processing apparatus with a controller 3 see [0013] where a controller controls a substrate rotation unit, heating unit, and supply of processing fluids. See Figs. 2 and 4 which illustrate the substrate heater 6 and controller 3. The motivation to modify the apparatus of Jang with the controller of Ota et al which enhances control of the apparatus by controlling the rotation unit, heating unit, and the supply of processing fluids with the controller 3 of Ota et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Jang with the controller of Ota et al which expands control of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 9,748,118) teaches a substrate treatment apparatus with heating unit 200 with chuck stage 210, a quartz window 220, lamps as the heater, and chemical solution spray member 244.
Ito (US 9,852,933) teaches a substrate apparatus teaches a controller 4, holding 31, heating unit 60/62, and processing fluid supply unit 40.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716